Dowell v EST Trish, LLC (2021 NY Slip Op 07460)





Dowell v EST Trish, LLC


2021 NY Slip Op 07460


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1135 CA 20-00588

[*1]JOSEPH A. DOWELL AND LINDA DOWELL, PLAINTIFFS-APPELLANTS,
vEST TRISH, LLC, DOING BUSINESS AS STANLEY STEEMER OF SYRACUSE, STANLEY STEEMER INTERNATIONAL, INC., DICKINSON ENVIRONMENTAL CONSULTING, LLC, ST. JOSEPH'S HOSPITAL HEALTH CENTER, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


MCMAHON KUBLICK, P.C., SYRACUSE (W. ROBERT TAYLOR OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (THOMAS J. DEBERNARDIS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS EST TRISH, LLC, DOING BUSINESS AS STANLEY STEEMER OF SYRACUSE, AND STANLEY STEEMER INTERNATIONAL, INC. 
PILLINGER, MILLER & TARALLO, SYRACUSE (MARIA T. MASTRIANO OF COUNSEL), FOR DEFENDANT-RESPONDENT DICKINSON ENVIRONMENTAL CONSULTING, LLC.
GALE GALE & HUNT, LLC, FAYETTEVILLE (ANDREW R. BORELLI OF COUNSEL), FOR DEFENDANT-RESPONDENT ST. JOSEPH'S HOSPITAL HEALTH CENTER. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered September 6, 2019. The order, insofar as appealed from, granted the motions of defendants EST Trish, LLC, doing business as Stanley Steemer of Syracuse, Stanley Steemer International, Inc., Dickinson Environmental Consulting, LLC, and St. Joseph's Hospital Health Center for summary judgment dismissing plaintiffs' complaint as against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court